Cite as 2015 Ark. 410

                 SUPREME COURT OF ARKANSAS
                                          No.   CV-15-220

                                                     Opinion Delivered   November 5, 2015

GARY GARDNER                                         PRO SE APPEAL FROM THE
                                 APPELLANT           LINCOLN COUNTY CIRCUIT COURT
                                                     [NO. 40CV-14-72]
V.
                                                     HONORABLE JODI RAINES DENNIS,
RAY HOBBS, DIRECTOR, ARKANSAS                        JUDGE
DEPARTMENT OF CORRECTION
                       APPELLEE                      AFFIRMED.


                                         PER CURIAM


       In 2003, appellant Gary Gardner entered a plea of guilty in the Poinsett County Circuit

Court to first-degree murder. He was sentenced to 480 months’ imprisonment. On October

14, 2014, Gardner filed in the Lincoln County Circuit Court a pro se petition for writ of habeas

corpus. The circuit court denied Gardner’s petition for writ of habeas corpus, finding he made

no allegation that his judgment-and-commitment order was invalid on its face or that the trial

court lacked jurisdiction. Gardner filed a timely notice of appeal from the denial of habeas relief.

       A circuit court’s denial of habeas relief will not be reversed unless the court’s findings are

clearly erroneous. Hobbs v. Gordon, 2014 Ark. 225, at 5, 434 S.W.3d 364, 367. A writ of habeas

corpus is proper when a judgment of conviction is invalid on its face or when a trial court lacked

jurisdiction over the cause. Fields v. Hobbs, 2013 Ark. 416. The burden is on the petitioner in

a habeas-corpus petition to establish that the trial court lacked jurisdiction or that the judgment-

and-commitment order was invalid on its face; otherwise, there is no basis for a finding that a

writ of habeas corpus should issue. Young v. Norris, 365 Ark. 219, 226 S.W.3d 797 (2006) (per
                                      Cite as 2015 Ark. 410

curiam). The petitioner must plead either the facial invalidity or the lack of jurisdiction and

make a “showing by affidavit or other evidence, [of] probable cause to believe” that he is illegally

detained. Id. at 221, 226 S.W.3d at 798. Here, the circuit court correctly determined that

Gardner did not allege grounds in his petition on which the writ could be granted.

       On appeal, Gardner contends that he was denied his right to counsel during four

questioning sessions with law-enforcement officers that resulted in his giving two statements;

that the trial court failed to establish a factual basis for his plea to first-degree murder because

he did not kill the victim with “purposeful intent” and he would not have pled guilty knowing

the element of intent; and that the circuit court erroneously found his habeas-corpus petition

constituted a “strike” under Arkansas Code Annotated section 16-68-607. Gardner failed to

raise grounds cognizable in a habeas proceeding, and this court affirms the circuit court’s

dismissal of the petition.

       Although Gardner contends that he did not waive his right to counsel during questioning

and that he, in fact, specifically requested counsel, he fails to argue in what manner any pretrial

constitutional or procedural violation implicates the jurisdiction of the trial court or renders the

judgment-and-commitment order invalid on its face. See, e.g., Tolefree v. State, 2014 Ark. 26, at 4

(per curiam). Gardner’s contentions that a violation of his pretrial right to counsel or that his

statements were somehow coerced are claims that are not cognizable in a habeas proceeding.

Murphy v. State, 2013 Ark. 155 (per curiam). A habeas-corpus petition does not afford a prisoner

a means to revisit the merits of matters that could have been addressed and settled in the trial

court, on appeal, or in a postconviction proceeding. Tolefree, 2013 Ark. 26.



                                                 2
                                       Cite as 2015 Ark. 410

       Gardner’s claim that the court failed to establish a factual basis for his first-degree murder

plea is not a cognizable claim in a habeas-corpus proceeding. A guilty plea is more than a

confession that the accused did various acts; “it is an admission that he committed the crime

charged against him.” Fields, 2013 Ark. 416, at 6 (quoting United States v. Broce, 488 U.S. 563, 570

(1989)). An allegation that concerns the factual basis for a plea goes beyond the face of the

judgment-and-commitment order and is not the kind of inquiry to be addressed in a habeas

proceeding. Id. To the extent that Gardner’s claim is an attack on his plea proceeding, his

argument still fails. When a defendant enters a plea of guilty, the plea is his or her trial. Crockett

v. State, 282 Ark. 582, 669 S.W.2d 896 (1984). Accordingly, claims of trial error are not within

the purview of the remedy inasmuch as a writ of habeas corpus will not be issued to correct

errors or irregularities that occurred at trial. See Mackey v. Lockhart, 307 Ark. 321, 819 S.W.2d 702

(1991). Habeas proceedings are also not a means to challenge the sufficiency of the evidence

in a case. Griffis v. Hobbs, 2015 Ark. 121, 458 S.W.3d 703 (per curiam). Claims of an involuntary

plea or improper plea procedures do not raise a question of facial invalidity or the court’s

jurisdiction such as may be addressed in a habeas-corpus proceeding. Id.

       Gardner’s final claim on appeal addresses his contention that the circuit court erred by

designating the dismissal of his habeas-corpus petition with prejudice as a “strike.” Gardner

makes a conclusory allegation and fails to cite to any authority in support of his argument or to

make a convincing legal argument otherwise, and this court will not research or develop the

argument for an appellant. See Baker v. Norris, 369 Ark. 405, 255 S.W.3d 466 (2007). Because

Gardner’s petition for habeas corpus failed to state a cognizable claim, the circuit court properly



                                                  3
                                      Cite as 2015 Ark. 410

declared the petition a strike. Arkansas Code Annotated section 16-68-607 (Repl. 2005)

precludes an incarcerated person from bringing a civil action or an appeal therefrom when he

has, on three or more prior occasions, brought an action that was frivolous, malicious, or failed

to state a claim on which relief may be granted. Inasmuch as Gardner’s petition for writ of

habeas corpus clearly failed to state a claim on which relief was merited, it was not error for the

circuit court to declare that the petition constituted a strike under the statute. See Tucker v.

Hobbs, 2014 Ark. 449, at 4–5 (citing McArty v. Hobbs, 2012 Ark. 257 (per curiam), cert. denied, ___

U.S. ___, 133 S. Ct. 371 (2012)).

       Affirmed.

       Gary Gardner, pro se appellant.

       Leslie Rutledge, Att’y Gen., by: Christian Harris, Ass’t Att’y Gen., for appellee.




                                                 4